Citation Nr: 1126040	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  04-07 687A	)	DATE
	)	
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependent's Educational Assistance pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to February 1975.  He died in June 2002.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in October 2002 and February 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran died in June 2002.  The Veteran's death certificate listed his immediate cause of death as cardiorespiratory arrest due to (or as a consequence of) congestive heart failure due to (or as a consequence of) thrombocytopenia due to (or as a consequence of) multiple myeloma. 

2.  Evidence of record does not indicate that the Veteran served in the Republic of Vietnam.

3.  At the time of the Veteran's death, service connection was established for any disorder.

4.  A preponderance of the evidence does not show that the Veteran's cause of death (cardiorespiratory arrest, congestive heart failure, thrombocytopenia, and multiple myeloma) manifested in service or was diagnosed until many years after separation from service, and does not establish that the Veteran's cause of death is etiologically related to active service, including claimed in-service herbicide exposure.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not cause or contribute to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1310, 5103, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.303, 3,404, 3.307, 3.309, 3.312 (2010).

2.  The criteria for basic eligibility for DEA benefits under 38 U.S.C. Chapter 35 have not been met.  38 U.S.C.A. §§ 1310, 3500, 3501, 3510, 3512, 5103A, 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.312, 3.807, 21.3020, 21.3021 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in July 2002 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed her of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  In this case, however, the Veteran was not service connected for any disorders prior to his death.  Moreover, the July 2002 notice letter set forth the requirements for entitlement to DIC benefits.  Therefore, the Board determines that the requirements of Hupp, to the extent that they are applicable to this case, have been met.  

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

First, the RO has obtained the Veteran's service treatment records, service personnel records, and VA outpatient treatment records.  Moreover, the appellant has submitted the Veteran's private treatment records, medical treatise evidence, and statements containing her contentions.  

The Board acknowledges that VA has not obtained a medical opinion with respect to the appellant's cause of death claim.  However, in DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical opinion or examination for a dependency and indemnity compensation (DIC) claim.  On the other hand, it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.

The Federal Circuit Court added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a veteran, and therefore does not pertain to a DIC claim.  Id; but see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008)(in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination when no reasonable possibility exists that such assistance would aid in substantiating the claim). 

In the present case, the Board finds that the competent medical evidence of record is sufficient to decide the claim, and that no reasonable possibility exists that a VA opinion would aid in substantiating the claim.  Specifically, the Veteran was not service-connected for any disorder prior to his death and the evidence does not indicate that he was exposed to herbicides such as Agent Orange, or that the causes of his death are in any way related to active duty.  Moreover, there is only the appellant's unsubstantiated lay allegation of a causal connection between the Veteran's cause of death and active service, which, alone, is an insufficient reason to obtain a medical nexus opinion in this circumstance.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).

Hence, the Board concludes that no further notice or assistance is required to fulfill VA's duty to assist in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As the resolution of the appellant's appeal for entitlement to Chapter 35 benefits is dependent on the Court's interpretation of the law and regulations pertaining to claims for VA benefits, no further development under the VCAA or previously existing law is warranted.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); see also VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

Entitlement to Service Connection - Veteran's Cause of Death

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or else be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2010).

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In the alternative, service connection for the cause of death may be warranted where the evidence indicates that the cause of the Veteran's death should have been service-connected.  That is to say that, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.

In those cases, the evidence must show: (1) the existence of a disability at the time of the Veteran's death; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In this case, the Veteran served in the Navy from December 1955 until his retirement in February 1975.  His primary military occupational specialty (MOS) throughout his career was listed as a Cryptologic Technician (CTR).  

The Veteran died in June 2002 at the age of 66, and his wife has submitted a claim for entitlement to DIC benefits, specifically entitlement to service connection for the Veteran's cause of death, in her capacity as the Veteran's surviving spouse.  At the time of his death, the Veteran was not service-connected for any disorder.

According to the Veteran's death certificate, the immediate cause of death was listed as cardiorespiratory arrest due to (or as a consequence of) congestive heart failure due to (or as a consequence of) thrombocytopenia due to (or as a consequence of) multiple myeloma.  It is the appellant's primary assertion that the Veteran's multiple myeloma was due to in-service herbicide exposure in the Republic of Vietnam.  

As was noted above, the Veteran was not service-connected for any disorders at the time of his death.  As such, the only aspect of the appellant's claim for consideration is whether the cause of the Veteran's multiple myeloma or other causes of death listed on his death certificate should have been service-connected based on the evidence of record.  The Board addresses the appellant's primary assertion first. 

In addition to the regulations noted above, a veteran who served on active duty in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin or 2,4-dichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

Historically, service connection has been warranted for a veteran who has been exposed to an herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307(a)) for diseases such as chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lungs, bronchus, larynx, or trachea), soft-tissue sarcomas and, as is relevant here, multiple myeloma. Moreover, service connection is warranted even if these disorders were not shown during active duty.  38 C.F.R. § 3.309(e).

Additionally, effective August 31, 2010, additional presumptions of service connection based upon exposure to herbicides within the Republic of Vietnam for Parkinson's disease, B cell leukemias and, as is relevant here, ischemic heart disease.  In this case, "ischemic heart disease" includes, but is not limited to, "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  75 Fed. Reg. 53202 (August 31, 2010).  The final rule is applicable to claims received by VA on or after August 31, 2010, and to claims pending before VA on that date.

Next, the U.S. Court of Appeals for the Federal Circuit has clarified that VA regulations require a veteran to have actually set foot within the land borders of Vietnam for in order to be presumed to have been exposed to Agent Orange or other related defoliants.  In contrast, a veteran who never went ashore from the ship on which he served in the Vietnam coastal waters was not entitled to presumptive service connection.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); rev'g Haas v. Nicholson, 20 Vet. App. 257 (2006); Haas v. Peake, 129 S. Ct. 1002 (2009).

Proof of a naval vessel mooring in the Republic of Vietnam while a veteran was serving on board, however, weighs favorably in establishing service within the land borders of the Republic of Vietnam.  In this regard, VA Compensation & Pension (C&P) service has continually updated a non-exhaustive list of U.S. Navy ships that have operated at some point in the inland waterways of Vietnam or else was moored at some location in the Republic of Vietnam.  This compilation includes vessels as part of the Mobile Riverine Force, to include all vessels with the designation LCM, LCVP, LST, PBR, PG, IFS or PCF.  It also includes a number of specifically listed amphibious attack transports and destroyers.  

Here, the Veteran was assigned to a number of different locations and on board a number of different U.S. Naval vessels.  His most significant assignments were on board USS ORISKANY (CVA-34) from May to November 1963, USS OKLAHOMA CITY (CLG-5) from July 1965 to November 1966, and USS PROVIDENCE (CLG-6) from December 1966 to July 1967.  

Under the most current update of the C&P list of Navy Ships that have served in the inland waterways of Vietnam, USS ORISKANY is not listed.  However, the C&P list does indicate that USS OKLAHOMA CITY was moored in Saigon from July 21 to 24, 1964, and that USS PROVIDENCE operated on the Saigon River for 3 days during January 1964, as well as on the Cua Viet River in August 1972.  Nevertheless, the Veteran's personnel records do not indicate that he was on board either of these ships during the relevant time periods.  Thus, service in the Republic of Vietnam is not demonstrated on this basis.

The Board has also conducted a thorough search of the Veteran's personnel and treatment records for any indication that he was physically present in the Republic of Vietnam.  However, these records, to include the Veteran's personnel evaluations which document substantially his entire career, reflect no evidence of assignment, treatment, activity, or travel in Vietnam.  

While the appellant has argued that a review of the ship's logs from that time frame would prove that the Veteran was transferred to the Vietnam mainland, such records are unlikely to provide any more information than that which is already of record.  
As an initial matter, the appellant was unable to give any indication of when the Veteran was sent to Vietnam on the two alleged details to repair communications equipment.  In addition, according to the National Archives and Records Administration (NARA) and the Naval Historical Center, command histories, deck logs, and muster rolls/personnel diaries were the only administrative records produced by commissioned U.S. Navy ships during the Vietnam war that were permanently retained.  It has been indicated that those records, however, did not normally note individuals arriving or going ashore on a routine basis.  Further, although deck logs may have indicated aircraft or boats arriving/departing, the logs did not list passengers by name, unless that individual was a very important person or a high-ranking official.

Also, the appellant has also submitted a report which discussed the impact of exposure to Agent Orange in veterans of the Royal Australian Navy during the Vietnam era through drinking water.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); Mattern v. West, 12 Vet. App. 222, 228 (1999). 

Upon review, the Board notes that this report merely serves to show that it was possible that sailors in the Royal Australian Navy were exposed to Agent Orange through drinking water.  As such, the Board finds that the report submitted by the appellant is of minimal probative value, as it is general in nature, does not specifically relate to the facts and circumstances surrounding this particular case, and was not accompanied by the opinion of any medical expert.

In making the above determinations, the Board has given due respect to the appellant's statements asserting that the Veteran was in-country in Vietnam on various occasions.  On this matter, the Board notes that VA must accept a veteran's or appellant's testimony regarding medical symptoms unless there is reason to doubt his or her credibility.  However, it is not obligated to accept as factual statements made regarding non-medical activities, such as where the Veteran was stationed at any given time.  Compare Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) with Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

Instead, such assertions must be weighed against the evidence of record in its entirety.  In this case, for the reasons noted above, the weight of the evidence is against a finding that the Veteran was in the Republic of Vietnam and outweighs the appellant's statements.  Therefore, he may not be presumed to have been exposed to Agent Orange, and service connection for the cause of the Veteran's death is not warranted on this presumptive basis.

Next, even though the appellant's primary argument was that the Veteran's multiple myeloma was caused by Agent Orange exposure, the appellant is not precluded from establishing service connection based on proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

In this case, the Veteran's service treatment records do not reflect any complaints, treatment, or diagnoses related to cardiorespiratory arrest, congestive heart failure, thrombocytopenia, or multiple myeloma.  Specifically, while he underwent a number of physical examinations throughout his lengthy career, none of them noted a cardiovascular disorder or multiple myeloma.  Importantly, no such disorder was observed during his December 1974 separation physical examination.  

Post-service evidence also does not reflect a diagnosis of multiple myeloma until May 2001.  However, this evidence is approximately 26 years after he left active duty.  Moreover, the evidence does not reflect a diagnosis of cardiorespiratory arrest, congestive heart failure, or thrombocytopenia until his death in June 2002.  Therefore, the competent evidence does not indicate a continuity of symptoms.  In fact, neither the Veteran nor the appellant has asserted such a continuity of symptomatology.  Therefore, continuity has not here been established, either through the medical or lay evidence.

Next, service connection may be granted when the evidence establishes a causal relationship between the Veteran's active duty service and the cause of his death.  In this case, the Board finds that the weight of the competent evidence does not attribute the causes of the Veteran's death to active duty, despite the appellant's contentions to the contrary.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Significantly, objective evidence of record does not establish a medical relationship between the Veteran's cause of death and any established event in service.

The Board has also considered the statements made by the appellant relating the Veteran's cause of death to his active service.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  The Federal Circuit also recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, however, the appellant is not competent to provide testimony regarding the etiology of the Veteran's cause of death.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because blood or cardiovascular disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the disorders that led of the Veteran's death are found to lack competency and therefore credibility and probative value. 

Although the Board is sympathetic to the appellant's assertions, fully understands her position, and by no means wishes to minimize the expansive and decorated period of service the Veteran provided, the claim for service connection for the Veteran's cause of death must be denied as the evidence simply does not establish either on a direct or presumptive basis that the Veteran's causes of death were caused by his military service.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.

Eligibility for Dependents' Educational Assistance

The provision of Survivors' and Dependents' Educational Assistance Benefits, commonly known as Chapter 35 benefits, provides for the education for those whose education would otherwise be impeded or interrupted by reason of the disability or death of a spouse from a disease or injury incurred or aggravated while on active duty.  Basic eligibility for Chapter 35 benefits can be established if the Veteran was discharged from service under conditions other than dishonorable, or died in service, and either (1) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (2) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3500, 3501, 3510, 3512; 38 C.F.R. §§ 3.807(a), 21.3020, 21.3021.

In this case, as for the reasons noted above, entitlement to service connection for the cause of the Veteran's death has not been shown to be warranted.  Accordingly, the Board finds that the appellant has met not the criteria for basic eligibility for Chapter 35 benefits.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to Dependent's Educational Assistance pursuant to 38 U.S.C.A. Chapter 35 is denied.



____________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


